      Case 3:19-cv-02580-L Document 1 Filed 10/30/19                  Page 1 of 10 PageID 1


                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 PAMELA G. ADAMS,

      Plaintiff,

 v.
                                                          Case No. 3:19-cv-02580
 ROUNDPOINT MORTGAGE
 SERVICING CORPORATION,

      Defendants.

                                             COMPLAINT

        NOW COMES Plaintiff, PAMELA G. ADAMS, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, ROUNDPOINT MORTGAGE SERVICING

CORPORATION, as follows:

                                     NATURE OF THE ACTION

        1.         This action seeks damages for Defendant’s willful and/or negligent violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. and the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

                                               PARTIES

        4.         PAMELA G. ADAMS (“Plaintiff”) is a natural person, who at all times relevant

resided in Hot Springs, Arkansas.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).


                                                    1
      Case 3:19-cv-02580-L Document 1 Filed 10/30/19                           Page 2 of 10 PageID 2


        6.          Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).

        7.          Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        8.          ROUNDPOINT MORTGAGE SERVICING CORPORATION (“RoundPoint

Mortgage”) is a corporation organized under the laws of Delaware.

        9.          RoundPoint Mortgage maintains substantial, continuous and/or systematic contacts

in this District.

        10.         Specifically, RoundPoint Mortgage maintains an operations center/office at 17300

Preston Road, Suite E210, Dallas, Texas 752521.

        11.         Moreover, RoundPoint Mortgage maintains employees, mailing addresses and

telephone numbers in this District.

        12.         RoundPoint Mortgage is a “furnisher of information” as defined by 15 U.S.C. §

1681s-2.

        13.         RoundPoint Mortgage is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as

it uses instrumentalities of interstate commerce and the mail in its business.

        14.         The principal purpose of RoundPoint Mortgage’s business is the collection of debt

owed or due or asserted to be owed or due another.

                                       FACTUAL ALLEGATIONS

        15.         On July November 16, 2009, Plaintiff executed a mortgage (the “Mortgage”) in

favor of Stearns Lending, Inc.

        16.         The Mortgage secured the purchase of Plaintiff’s personal residence located at 1308

20th Street, Zion, Illinois 60099 (the “Property”).


1
  “[W]e are one of the nation’s largest, fully integrated, non-bank mortgage servicing companies with offices located
in Charlotte, NC and Dallas, TX. https://www.rpmservicing.com/about (last accessed October 30, 2019)

                                                         2
        Case 3:19-cv-02580-L Document 1 Filed 10/30/19             Page 3 of 10 PageID 3


         17.   The Mortgage secured the repayment of the indebtedness evidenced by a

promissory note in the amount of $214,672.00 (the “Loan”).

         18.   On September 30, 2013, Plaintiff filed a voluntary petition for relief under Chapter

13 of the Bankruptcy Code.

         19.   Simultaneously with the voluntary petition, Plaintiff filed her original Chapter 13

plan.

         20.   Plaintiff’s Modified Chapter 13 Plan, dated November 4, 2013, was confirmed on

February 21, 2014 (the “Confirmed Plan”).

         21.   The Confirmed Plan provides:

               ■      A check in this box indicates that the plan contains special
               provisions, set out in Section G. Otherwise, the plan includes no
               provisions deviating from the model plan adopted by the court at the
               time of the filing of this case.

                                                      ***

               Section G. Special terms.

               Notwithstanding anything to the contrary set forth above, this Plan shall
               include the provisions set forth in the box following the signatures. The
               provisions will not be effective unless there is a check in the notice box
               preceding Section A.

                                                   ***
                                Special Terms [as provided in Paragraph G]

               1. Debtors are surrendering the real property located at 1308 20th Street,
               Zion, Illinois to Bank of America, N.A. in full satisfaction of claims.

         22.   On June 3, 2014, the Bankruptcy Court entered an Order of Discharge for the

benefit of Plaintiff under 11 U.S.C. § 1328(a).

         23.   Servicing rights to Plaintiff’s Mortgage were transferred to RoundPoint Mortgage

– effective October 21, 2014.

                                                  3
     Case 3:19-cv-02580-L Document 1 Filed 10/30/19                  Page 4 of 10 PageID 4


       24.     This past spring, Plaintiff obtained her Experian® Credit Report.

       25.     Plaintiff discovered RoundPoint Mortgage reported Plaintiff’s Loan as 180+ days

delinquent.

       26.     Plaintiff also discovered RoundPoint Mortgage failed to notate Plaintiff’s Loan as

discharged in bankruptcy.

       27.     Plaintiff submitted dispute(s) to Experian.

       28.     Plaintiff’s credit dispute letter unmistakably articulated Plaintiff’s concerns as well

as requested that Experian investigate RoundPoint Mortgage’s inaccurate reporting.

       29.     Experian notified RoundPoint Mortgage of Plaintiff’s credit dispute by sending an

automated consumer dispute verification form (“ACDV”).

       30.     On May 1, 2019, Experian mailed Plaintiff Dispute Results.

       31.     Plaintiff’s Experian Dispute Results read, in part:

       The information you disputed has been verified as accurate; however, information
       unrelated to your dispute has been updated.

       32.     Experian’s Dispute Results revealed that RoundPoint Mortgage continued to report

Plaintiff’s Loan as 180+ days delinquent.

       33.     Experian’s Dispute Results revealed that RoundPoint Mortgage continued to make

zero mention of Plaintiff’s Loan having been discharged in bankruptcy.

                                            DAMAGES

       34.     Undeniably, RoundPoint Mortgage’s inaccurate reporting of Plaintiff’s Loan

continues to portray an untruthful and damaging depiction of Plaintiff.

       35.     RoundPoint Mortgage’s continued inaccurate and materially misleading reporting

of Plaintiff’s Loan suggested that Plaintiff remained obligated to RoundPoint Mortgage.


                                                 4
     Case 3:19-cv-02580-L Document 1 Filed 10/30/19                 Page 5 of 10 PageID 5


       36.       Moreover, RoundPoint Mortgage’s reporting has not been updated to accurately

represent that Plaintiff’s Loan is discharged in bankruptcy.

       37.       RoundPoint Mortgage’s continued inaccurate reporting has led Plaintiff to closely

monitor her credit.

       38.       RoundPoint Mortgage’s continued inaccurate reporting has resulted in anxiety,

expenditure of monies (in form of postage), expenditure of time, as well as mental anguish.

       39.       Furthermore, RoundPoint Mortgage’s continued inaccurate reporting has rendered

Plaintiff helpless to regain control of her credit standing and creditworthiness.

       40.       Plaintiff has been forced to file this case to compel RoundPoint Mortgage to report

Plaintiff’s Loan accurately.

                                      CLAIMS FOR RELIEF

                                         Count I:
                 RoundPoint Mortgage’s violation(s) of 15 U.S.C. § 1681 et seq.

       41.       All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       42.       The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

§ 1681a(d)(1).

       a.        RoundPoint Mortgage’s failure to conduct an investigation

       43.       15 U.S.C. § 1681s-2(b)(1) provides

                 “[a]fter receiving notice of a dispute with regard to the completeness or
                 accuracy of any information provided by a person to a consumer reporting
                 agency, the person shall –

                        (A)      Conduct an investigation with respect to the disputed
                                 information;



                                                  5
     Case 3:19-cv-02580-L Document 1 Filed 10/30/19                Page 6 of 10 PageID 6


                      (B)     Review all relevant information provided by the consumer
                              reporting agency pursuant to section 1681i(a)(2);

                      (C)     Report the results of the investigation to the consumer
                              reporting agency;

                      (D)     If the investigation finds that the information is incomplete
                              or inaccurate, report those results to all other consumer
                              reporting agencies to which the person furnished the
                              information and that compile and maintain files on
                              consumers on a nationwide basis; and

                      (E)     If an item of information disputed by a consumer is found to
                              be inaccurate or incomplete or cannot be verified after any
                              reinvestigation for purposes of reporting to a consumer
                              reporting agency only, as appropriate, based on the results of
                              the reinvestigation promptly –

                              (i)     Modify that item of information;

                              (ii)    Delete that item of information; or

                              (iii)   Permanently block the reporting of that item of
                                      information.

       44.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), RoundPoint

Mortgage received Plaintiff’s credit dispute from Experian.

       45.     RoundPoint Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct

an investigation with respect to the disputed information.

       46.     RoundPoint Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review

all relevant information provided by Experian.

       47.     Had RoundPoint Mortgage conducted a reasonable investigation, RoundPoint

Mortgage would have discovered that Plaintiff’s discharge removed Plaintiff’s personal liability

on debt owed to RoundPoint Mortgage, and promptly modified those items of information, deleted

those items of information or permanently blocked the reporting of that item of information.


                                                 6
     Case 3:19-cv-02580-L Document 1 Filed 10/30/19                Page 7 of 10 PageID 7


       48.     RoundPoint Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report

the results of the investigation to Experian.

       49.     RoundPoint Mortgage violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly

modify that item of information; delete that item of information; or permanently block the

reporting of that item of information.

       50.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       51.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       50.     RoundPoint Mortgage’s complete indifference as to its obligations under the FCRA

reveal a conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff are




                                                 7
     Case 3:19-cv-02580-L Document 1 Filed 10/30/19                 Page 8 of 10 PageID 8


attended by circumstances of fraud, malice, and wanton and willful conduct, calling for the

imposition of punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       a.      find RoundPoint Mortgage in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-

               2(b)(1)(B), 1681s-2(b)(1)(C), and 1681s-2(b)(1)(E).

       b.      award any actual damages to Plaintiff as a result of RoundPoint Mortgage’s

               violation;

       c.      award any additional damages, as the Court may allow, in an amount not to exceed

               $1,000.00 for each such violation;

       d.      award any punitive damages, as the Court may allow;

       e.      award the costs of the action, together with any attorneys’ fees incurred in

               connection with such action as the Court may determine to be reasonable under the

               circumstances; and

       f.      award such other relief as this Court deems just and proper.

                                       COUNT II:
                RoundPoint Mortgage’s violation(s) of 15 U.S.C. § 1692 et seq.

       52.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692e(8)

       53.     Section 1692e provides:

               A debt collector may not use false, deceptive, or misleading representation
               or means in connection with the collection of any debt. Without limiting
               the general application of the foregoing, the following conduct is a violation
               of this section:



                                                  8
     Case 3:19-cv-02580-L Document 1 Filed 10/30/19                Page 9 of 10 PageID 9


               (8)    Communicating or threatening to communicate to any person credit
                      information which is known or which should be known to be false,
                      including the failure to communicate that a disputed debt is
                      disputed.

       54.     RoundPoint Mortgage violated 15 U.S.C. § 1692e(8) by reporting Plaintiff’s Loan

as 180+ days delinquent in spite of Plaintiff’s bankruptcy discharge.

       55.     RoundPoint Mortgage violated 15 U.S.C. § 1692e(8) by failing to inform Experian

that Plaintiff’s Loan was discharged in bankruptcy.

       56.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(8) pursuant to section k

of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector

who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to

any person is liable to such person in an amount equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)    in the case of any action by an individual, such additional damages
                      as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that RoundPoint Mortgage violated 15 U.S.C. § 1692e(8);

       B.      award any actual damage sustained by Plaintiff as a result of RoundPoint

               Mortgage’s violation pursuant to 15 U.S.C. § 1692k(a)(1);

       C.      award such additional damages, as the Court may allow, but not exceeding $1,000

               pursuant to 15 U.S.C. § 1692k(a)(2)(A);



                                                9
    Case 3:19-cv-02580-L Document 1 Filed 10/30/19                 Page 10 of 10 PageID 10


        D.      award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

        E.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 30, 2019                                       Respectfully submitted,

                                                              PAMELA G. ADAMS

                                                              By: /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com




                                                 10
